DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection made below.
Regarding claim 18, Applicant arguments that the prior art does not teach the amended limitations is not persuasive. As shown in the rejection below in detail, the prior art Tiwari discloses the amended limitation.
Regarding claim 20, Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al (US 2017/0018538; hereinafter Tiwari) in view of Brune et al (US 2009/0021181; hereinafter Brune).
For at least above mentioned reasons the rejection is deemed proper and considered final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al (US 2017/0018538; hereinafter Tiwari) in view of Durate (US 2017/0167717; hereinafter Durate).
Regarding claim 1, Figs 2D and 3E of Tiwari discloses an optoelectronic module with:
a carrier (62; Fig 3E; ¶ [0071]) with a main plane of extension (Fig 3E),
a first emission region (Zone A; Fig 3E/ Z1; Fig 2D; ¶ [0069]) with a plurality of emitters (44; Fig 2D; ¶ [0062], [0063], [0064], [0078]) of a first type (¶ [0062], [0063], [0064], [0078]), which are configured to emit light of at least one predeterminable first color location during operation of the optoelectronic module (¶ [0062], [0063], [0064], [0078]);
a second emission region (Zone B; Fig 3E/ Z2; Fig 2D; ¶ [0069]) with a plurality of emitters (44; Fig 2D; ¶ [0062], [0063], [0064], [0078]) of a second type (¶ [0062], [0063], [0064], [0078]) which are configured to emit light of at least one predeterminable second color location during operation of the optoelectronic module (¶ [0062], [0063], [0064], [0078]);
a third emission region (Zone C; Fig 3E; ¶ [0069]) with a plurality of emitters (44; Fig 2D; ¶ [0062], [0063], [0064], [0078]) of a third type (¶ [0062], [0063], [0064], [0078]), which are configured to emit light of at least one predeterminable  third color location (¶ [0078]) during operation of the optoelectronic module, wherein
the emission regions (Zone A/Zone B/Zone C; Fig 3E) are arranged spaced apart from each other (Fig 2D) on the carrier,
the emitters (44; Fig 2D; ¶ [0062], [0063], [0064], [0078]) of each emission region (Zone A/Zone B/Zone C; Fig 3E) are arranged at the nodes of a 2-dimensional lattice (Fig 2D),
the 2-dimensional lattice is a regular rectangular (Fig 2D) and 
the first emission region (Zone A; Fig 3E/ Z1; Fig 2D; ¶ [0069]) is simply connected (Fig 2D).
However Tiwari does not expressly disclose the 2-dimensional lattice is a regular hexagonal lattice.
In the same field of endeavor, Duarte discloses LED arrays comprising N illuminating elements can be connected in a rectangular or a hexagonal configuration (¶ [0046]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the 2-dimensional lattice is a regular hexagonal lattice or a regular rectangular lattice as taught by Duarte for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).

Regarding claim 2, Figs 2D and 3E of Tiwari discloses the emitters (44; Fig 2D; ¶ [0062], [0063], [0064], [0078]) of a first type (¶ [0062], [0063], [0064], [0078]) in the first emission region (Zone A; Fig 3E/ Z1; Fig 2D; ¶ [0069]) are arranged in the same way as the emitters (44; Fig 2D; ¶ [0062], [0063], [0064], [0078]) of a second type (¶ [0062], [0063], [0064], [0078]) in the second emission region (Zone B; Fig 3E/ Z2; Fig 2D; ¶ [0069]) and the emitters (44; Fig 2D; ¶ [0062], [0063], [0064], [0078]) of a third type (¶ [0062], [0063], [0064], [0078]) in the third emission region (Zone C; Fig 3E; ¶ [0069]).

Regarding claim 3, Tiwari does not expressly disclose the first emission region has at least ten emitters of a first type, the second emission region has at least ten emitters of a second type and the third emission region has at least ten emitters of a third type.
However Tiwari discloses the first/second/third emission regions can have any number of emitters of a first/second/third type (¶ [0070]), [0077]). Therefore Tiwari will disclose that the first/second/third emission region have at least ten emitters of first/second/third type.
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first/second/third emission region have at least ten emitters of first/second/third type in order for emission regions to be customizable as per electrical and/or optical specifications per customer and/or consumer requests (¶ [0070]).

Regarding claim 4, Fig 3B of Tiwari discloses an optical element (68A/68B; Fig 3B; ¶ [0074]) is arranged downstream of each of the emission regions (Zone A/Zone B/Zone C; Fig 3E) in an emission direction.

Regarding claim 5, Figs 2D and 3E of Tiwari discloses at least one an optical element (68A/68B; Fig 3B; ¶ [0074]) is arranged downstream of the optoelectronic module in an emission direction.

Regarding claim 6, Figs 2D and 3E of Tiwari discloses each of emission regions (Zone A/Zone B/Zone C; Fig 3E) has a first emitter (44; Fig 2D) and a second emitter (44; Fig 2D), wherein the light emitted by the first emitters in operation is directed by the optical element (68A/68B; Fig 3B; ¶ [0074]) in different direction than a light emitted by the second emitters in operation. (¶ [0062])

Regarding claim 7, Figs 2D and 3E of Tiwari discloses the first emitters (44; Fig 2D), and the second emitters (44; Fig 2D) each lie on a common connecting axis (Fig 2D).

Regarding claim 8, Figs 2D and 3E of Tiwari discloses a control unit for separate control of the emission regions (¶ [0015]; Tiwari discloses each emission region is independently controllable; Therefore there must be a control unit for independently controlling each emission region in order to achieve desired results).

Regarding claim 9, Figs 2D and 3E of Tiwari discloses the emitters of each emission region are monolithically formed with each other. 

Regarding claim 10, Figs 2D and 3E of Tiwari discloses the emitters (44; Fig 2D) of each emission region (Zone A/Zone B/Zone C; Fig 3E) are arranged separately on the carrier (Figs 2D-3E).

Regarding claim 13, Figs 2D and 3E of Tiwari discloses the carrier (62; Fig 3E; ¶ [0071]) has integrated circuit.

Regarding claim 15, Fig 2D and 3E of Tiwari discloses a display element comprising a plurality of optoelectronic modules wherein the optoelectronic modules are arranged side by side in the lateral direction at the nodes of a regular 2-dimensional lattice on a display element carrier, the lateral direction (x) being parallel to the main plane of extension of the carrier, and
each of the emission regions has a first emitter and a second emitter whereby the light emitted by the first emitters in operation exists the display element at a different exit angle than the light emitted by the second emitters (Fig 3E and ¶ [0080]-[0081] discloses multiple zones/ emission regions and multiple modules can be mounted on the carrier (62) and it can have similar/different configurations as the modules disclosed in Figs 2A-2D. Therefore Tiwari will disclose plurality of optoelectronic modules).

Regarding claim 16, Fig 3B of Tiwari discloses at least one optical element (68A/68B; Fog 3B) is arranged downstream of the optoelectronic modules in a radiation direction.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al (US 2017/0018538; hereinafter Tiwari) in view of Durate (US 2017/0167717; hereinafter Durate) as applied to claim 1 and further in view of Hu et al (US 2017/0155891; hereinafter Hu).
Regarding claim 17, Tiwari does not expressly disclose in operation different perspectives of an image can be displayed, wherein the simultaneous perception of different perspectives produces a three dimensional image impression.
In the same field of endeavor, Fig 16 of Hu discloses in operation different perspectives of an image can be displayed, wherein the simultaneous perception of different perspectives produces a three- dimensional image impression. (¶ [0062])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that emitters in different emission regions can be disclosed in such a way that in operation different perspectives of an image can be displayed, wherein the simultaneous perception of different perspectives produces a three- dimensional image impression as taught by Hu (¶ [0062]).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Tiwari et al (US 2017/0018538; hereinafter Tiwari).
Regarding claim 18, Figs 2D and 3E of Tiwari discloses an optoelectronic module with:
a carrier (62; Fig 3E; ¶ [0071]) with a main plane of extension (Fig 3E),
a first emission region (Zone A; Fig 3E/ Z1; Fig 2D; ¶ [0069]) with a plurality of emitters (44; Fig 2D; ¶ [0062], [0063], [0064], [0078]) of a first type (¶ [0062], [0063], [0064], [0078]), which are configured to emit light of at least one predeterminable first color location during operation of the optoelectronic module (¶ [0062], [0063], [0064], [0078]);
a second emission region (Zone B; Fig 3E/ Z2; Fig 2D; ¶ [0069]) with a plurality of emitters (44; Fig 2D; ¶ [0062], [0063], [0064], [0078]) of a second type (¶ [0062], [0063], [0064], [0078]) which are configured to emit light of at least one predeterminable second color location during operation of the optoelectronic module (¶ [0062], [0063], [0064], [0078]);
a third emission region (Zone C; Fig 3E; ¶ [0069]) with a plurality of emitters (44; Fig 2D; ¶ [0062], [0063], [0064], [0078]) of a third type (¶ [0062], [0063], [0064], [0078]), which are configured to emit light of at least one predeterminable  third color location (¶ [0078]) during operation of the optoelectronic module, and
plurality of optical elements (68A/68B; Fig 3B/Fig 3E);
the emission regions (Zone A/Zone B/Zone C; Fig 3E) are arranged spaced apart from each other (Fig 2D) on the carrier,
the emitters (44; Fig 2D; ¶ [0062], [0063], [0064], [0078]) of each emission region (Zone A/Zone B/Zone C; Fig 3E) are arranged at the nodes of a 2-dimensional lattice (Fig 2D),
the 2-dimensional lattice is a regular rectangular (Fig 2D),
a first emitter of the first type (Zone 1), a first emitter of the second type (Zone 2) and a first emitter of the third type (Zone 3) lie on a common connecting axis (Vertical connecting axis; Fig 2D) (¶ [0070] clearly mentions that the devices can comprise multiple light emitter zones that are customizable to provide light emitter devices and each zone can differ from one or more zones in regards of chip color, chip size ….or any combination thereof. Even though Fig 3E shows four zones but Fig 2D can have four or more zones and each zone can be different from one another. Also Fig 2D shows the arrangement of zones vertically. Therefore each zone will be stacked/arranged vertically and therefore the first emitter of each type (First/second/third) can have common connecting axis (i.e. Vertical Connecting axis).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to modify/customize the light emitter zones in order to achieve desired configurations.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al (US 2017/0018538; hereinafter Tiwari) in view of Brune et al (US 2009/0021181; hereinafter Brune).
Regarding claim 20, Figs 2D and 3E of Tiwari discloses an optoelectronic module with:
a carrier (62; Fig 3E; ¶ [0071]) with a main plane of extension (Fig 3E),
a first emission region (Zone A; Fig 3E/ Z1; Fig 2D; ¶ [0069]) with a plurality of emitters (44; Fig 2D; ¶ [0062], [0063], [0064], [0078]) of a first type (¶ [0062], [0063], [0064], [0078]), which are configured to emit light of at least one predeterminable first color location during operation of the optoelectronic module (¶ [0062], [0063], [0064], [0078]);
a second emission region (Zone B; Fig 3E/ Z2; Fig 2D; ¶ [0069]) with a plurality of emitters (44; Fig 2D; ¶ [0062], [0063], [0064], [0078]) of a second type (¶ [0062], [0063], [0064], [0078]) which are configured to emit light of at least one predeterminable second color location during operation of the optoelectronic module (¶ [0062], [0063], [0064], [0078]);
a third emission region (Zone C; Fig 3E; ¶ [0069]) with a plurality of emitters (44; Fig 2D; ¶ [0062], [0063], [0064], [0078]) of a third type (¶ [0062], [0063], [0064], [0078]), which are configured to emit light of at least one predeterminable  third color location (¶ [0078]) during operation of the optoelectronic module, wherein
the emission regions (Zone A/Zone B/Zone C; Fig 3E) are arranged spaced apart from each other (Fig 2D) on the carrier,
the emitters (44; Fig 2D; ¶ [0062], [0063], [0064], [0078]) of each emission region (Zone A/Zone B/Zone C; Fig 3E) are arranged at the nodes of a 2-dimensional lattice (Fig 2D),
the 2-dimensional lattice is a regular rectangular (Fig 2D);
each zones are independently controlled (¶ [0076]) and 
the first emission region (Zone A; Fig 3E/ Z1; Fig 2D; ¶ [0069]) is simply connected (Fig 2D).
However Tiwari does not expressly disclose the optoelectronic module has a control unit for separate control of the emission regions, the control unit is arranged on the carrier.
In the same field of endeavor, Fig 1 of Brune discloses a control unit (7; Fig 1; ¶ [0053]) is arranged on a carrier (4; Fig 1; ¶ [0053]) of a LED module (11; Fig 1; ¶ [0053]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that an optoelectronic module has a control unit for separate control of the emission regions and the control unit is arranged on the carrier as the control unit is used to regulate the operating current of the LED chips as a function of the stored operational data (¶ [0053]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Pickard et al (US 2013/0114242; The prior art discloses the different emitters and different emission regions)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RATISHA MEHTA/Primary Examiner, Art Unit 2895